Filed 8/31/22 In re K.D. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 In re K.D., a Person Coming Under the Juvenile Court                                          C096051
 Law.

 PLACER COUNTY DEPARTMENT OF HEALTH                                                (Super. Ct. No. 53005180)
 AND HUMAN SERVICES,

                    Plaintiff and Respondent,

           v.

 J.T.,

                    Defendant and Appellant.




         J.T. (father) appeals from the juvenile court’s order terminating his parental rights
over Kenneth D. (minor) and adopting the recommended findings and orders of the
Placer County Department of Health and Human Services (Department). Father’s
contentions on appeal are limited to the Department’s and juvenile court’s compliance


                                                             1
with the requirements of the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et
seq.). Specifically, father complains the juvenile court and the Department failed to make
the required initial inquiries of father’s ICWA status prior to finding the ICWA
inapplicable and terminating his parental rights. Father also complains the Department’s
investigation into mother’s possible Native American heritage was inadequate. He
argues these errors are prejudicial requiring reversal and that posttermination ICWA
inquiries did not cure the alleged noncompliance.
        We disagree. Father has not shown the juvenile court’s ICWA determination
premised upon information provided by mother is unsupported by substantial evidence,
and in light of the augmented record filed May 5, 2022, father cannot show the juvenile
court’s and Department’s failure to initially comply with their ICWA duties was
prejudicial. Accordingly, we affirm.
                                     BACKGROUND
        Given father’s limited issues on appeal, we focus on the information related to his
ICWA claims. Following the minor’s premature birth and positive test for amphetamine,
the Department filed a Welfare and Institutions Code1 section 300 petition on his behalf
alleging he was a person described in subdivisions (b)(1) and (j)(1). The petition alleged
the minor suffered, or was at substantial risk of suffering, harm due to substance abuse by
C.B., the minor’s mother, who had previously had another child taken away as a result of
her substance abuse.
        On April 20, 2021, mother reported to the Department that she may have Native
American heritage on her father’s side, but her relatives were not enrolled members, and
she believed the tribe was out of Kentucky. Thereafter at the April 22, 2021 emergency
detention hearing and in response to court inquiries, mother informed the court she did



1       Subsequent undesignated statutory references are to the Welfare and Institutions
Code.

                                             2
not have any Native American heritage that made her eligible for registration as a tribal
member. Accordingly, the court determined the ICWA did not apply.
       Mother repeated her denial of Native American heritage to the Department on
May 4, 2021. It was during this interview that she identified J.T. as a possible father, and
J.T. subsequently consented to a paternity test. J.T.’s first appearance in the case was at
the juvenile court’s combined jurisdiction and disposition hearing on May 26, wherein
the court found jurisdiction and ordered reunification for mother, but did not appoint
counsel nor order services for J.T. pending return of the paternity test. If J.T. was
determined to be the biological father, the matter would be put back on calendar. The
court did not inquire regarding J.T.’s possible Native American status, but did determine
that the ICWA did not apply.
       J.T. was determined to be the biological father around July 6, 2021, but the matter
was not placed back on calendar to address this development, and the record does not
reflect any inquiries by the Department or the juvenile court regarding father’s possible
Native American heritage leading up to the termination of parental rights hearing.2
Nonetheless, at the six-month review hearing on December 7, the juvenile court again
found that the ICWA did not apply, and in February, the Department spoke with mother’s
mother K.B., who denied there was any Native American heritage anywhere in mother’s
family.
       Thereafter, the juvenile court made no express ICWA findings at the
section 366.26 hearing on March 22, 2022, wherein it terminated mother’s and father’s
parental rights, nor did it ask father concerning any possible Native American heritage.
Nonetheless, the juvenile court’s previous ICWA determination was incorporated by
virtue of the court’s orders taking judicial notice of previous orders and recognizing that



2    This included the juvenile court’s failure to ask father concerning the ICWA at the
November 17, 2021, and December 7, 2021 six-month review hearings.

                                              3
unless modified all previous orders remained in effect. (See In re Isaiah W. (2016)
1 Cal.5th 1, 6, 9, 14-15 [ICWA issue cognizable on appeal from termination of parental
rights even though no express ICWA finding was made at that hearing].) Father timely
appealed.
       We granted the Department’s motion to augment the record in this appeal to
include a Department memorandum filed with the juvenile court on April 28, 2022. This
memorandum states father told the Department on April 21, 2022, that he “might have
Cherokee ancestry out of Oklahoma.” Father identified his mother as the family member
who would have more information. The Department spoke with father’s mother the same
day and learned that the family does not have any Native American heritage. Father’s
mother explained she had received a DNA test result that identified her as having “Native
Heritage,” but her entire family is from “Culican, Sinaloa, Mexico,” and therefore, she
believed her “Native Heritage” originates from Mexico. Father’s mother also provided
the Department with names, dates of birth, and dates of death of multiple family members
from Mexico.
       Following up on this information, the Department contacted the Bureau of Indian
Affairs (Bureau), Pacific Regional Office, and confirmed that native heritage originating
in Mexico would not be federally recognized for purposes of the ICWA. Further, without
the name of a tribe or registration in a tribe, the minor would not be considered an
“Indian child” for purposes of the ICWA. Accordingly, the Department requested the
juvenile “[c]ourt find [the] ICWA was properly noticed and that [the] ICWA does not
apply” for the minor.
                                      DISCUSSION
       Father argues the Department’s and juvenile court’s failure to comply with their
respective initial and continuing ICWA duty to investigate whether the minor may be an
Indian child requires reversal of the termination order. (See §§ 224.2, 366.26.)



                                             4
       As this court recently explained: “ ‘The ICWA protects the interests of Indian
children and promotes the stability and security of Indian tribes by establishing minimum
standards for removal of Indian children from their families, and by permitting tribal
participation in dependency proceedings. [Citations.] A major purpose of the ICWA is
to protect “Indian children who are members of or are eligible for membership in an
Indian tribe.” [Citation.]’ (In re A.W. (2019) 38 Cal.App.5th 655, 662.) The ICWA
defines an ‘ “Indian child” ’ as a child who ‘is either (a) a member of an Indian tribe or
(b) is eligible for membership in an Indian tribe and is the biological child of a member
of an Indian tribe.’ (25 U.S.C. § 1903(4).) The juvenile court and the social services
department have an affirmative and continuing duty, beginning at initial contact, to
inquire whether a child who is subject to the proceedings is, or may be, an Indian child.
(Cal. Rules of Court, rule 5.481(a); § 224.2, subd. (a).)” (In re G.A. (2022)
81 Cal.App.5th 355, 360.)
       “ ‘[S]ection 224.2 creates three distinct duties regarding [the] ICWA in
dependency proceedings. First, from the [Department]’s initial contact with a minor and
his [or her] family, the statute imposes a duty of inquiry to ask all involved persons
whether the child may be an Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial
inquiry creates a “reason to believe” the child is an Indian child, then the [Department]
“shall make further inquiry regarding the possible Indian status of the child, and shall
make that inquiry as soon as practicable.” (Id., subd. (e), italics added.) Third, if that
further inquiry results in a reason to know the child is an Indian child, then the formal
notice requirements of section 224.3 apply. (See § 224.2, subd. (c) [court is obligated to
inquire at the first appearance whether anyone “knows or has reason to know that the
child is an Indian child”]; id., subd. (d) [defining circumstances that establish a “reason to
know” a child is an Indian child]; § 224.3 [ICWA notice is required if there is a “reason
to know” a child is an Indian child as defined under § 224.2, subd. (d)].)’ (In re D.S.
(2020) 46 Cal.App.5th 1041, 1052.)” (In re G.A., supra, 81 Cal.App.5th at p. 361.)

                                              5
       When there is reason to believe the child is an Indian child, further inquiry is
necessary to help determine whether there is reason to know the child is an Indian child,
including: “(A) Interviewing the parents, Indian custodian, and extended family
members to gather the information required in paragraph (5) of subdivision (a) of
Section 224.3[;] [¶] (B) Contacting the [Bureau] and the State Department of Social
Services for assistance in identifying the names and contact information of the tribes in
which the child may be a member, or eligible for membership in, and contacting the
tribes and any other person that may reasonably be expected to have information
regarding the child’s membership status or eligibility[;] [¶] (C) Contacting the tribe or
tribes and any other person that may reasonably be expected to have information
regarding the child’s membership, citizenship status, or eligibility. Contact with a tribe
shall, at a minimum, include telephone, facsimile, or electronic mail contact to each
tribe’s designated agent for receipt of notices under the [ICWA] [citation]. Contact with
a tribe shall include sharing information identified by the tribe as necessary for the tribe
to make a membership or eligibility determination, as well as information on the current
status of the child and the case.” (§ 224.2, subd. (e)(2).) There is no need, however, to
continue on to section 224.2, subdivision (e)(2)(B) and (C) if the inquiry contemplated in
subdivision (e)(2)(A) is completed and fails to yield information from which a specific
tribal affiliation could be deduced.
       “[C]laims of inadequate inquiry into a child’s Native American ancestry [are
reviewed] for substantial evidence.” (In re G.A., supra, 81 Cal.App.5th at p. 361.) “We
must uphold the [juvenile] court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all conflicts in favor of
affirmance.” (In re A.M. (2020) 47 Cal.App.5th 303, 314.)
       Starting with the claims regarding mother, father has not shown the juvenile court
erred. While mother initially reported she may have Native American heritage through
her father in Kentucky, she unequivocally stated those relatives were not enrolled in a

                                              6
tribe and denied she was eligible for membership in a Native American tribe at the
emergency detention hearing. Accordingly, the court determined the ICWA did not
apply. Thereafter, mother consistently maintained she did not have Native American
heritage in a follow-up interview with the Department and failed to suggest this was
incorrect at any of the later hearings wherein the juvenile court found again that the
ICWA did not apply. That mother did not have Native American heritage was further
confirmed by her mother K.B., who denied there was any Native American heritage
anywhere in mother’s family. Accordingly, substantial evidence supports the juvenile
court’s finding that the ICWA does not apply to the minor as a result of mother’s
heritage. (In re G.A., supra, 81 Cal.App.5th at p. 361; In re A.M., supra, 47 Cal.App.5th
at p. 314.)
       As to the abject failure of the Department and juvenile court to inquire as to
father’s possible Native American heritage (see § 224.2, subds. (a), (c)), we agree this
was error but conclude father has not shown this error was prejudicial. The augmented
record shows that shortly after terminating father’s parental rights, the Department
conducted an appropriate ICWA inquiry, which included interviewing father and father’s
mother concerning their possible Native American heritage. The Department then
followed up on this information with the Bureau, and the Bureau advised the Department
that native heritage from Mexico would not trigger the ICWA.
       There is nothing in the record to suggest further contacts with other members of
father’s family might contradict the unqualified statement by father’s mother that the
family did not have Native American heritage. Accordingly, the information in the
record shows no reason to believe that father has Native American heritage. As such, any
error the Department and juvenile court committed in not interviewing father and his
mother prior to the termination hearing was harmless. (See In re G.A., supra,
81 Cal.App.5th at p. 363 [“ ‘[A]n agency’s failure to conduct a proper initial inquiry into
a dependent child’s American Indian heritage is harmless unless the record contains

                                             7
information suggesting a reason to believe that the child may be an “Indian child” within
the meaning of [the] ICWA, such that the absence of further inquiry was prejudicial to
the juvenile court’s ICWA finding’ ”]; In re Dezi C. (2022) 79 Cal.App.5th 769, 779.)
       Moreover, even if we were to accept there was initially a reason to believe the
child may have been an Indian child premised upon father’s original statement, the
Department complied with its duties of further inquiry by interviewing father’s mother,
who had been identified by father as the individual within the family with knowledge on
this subject. Father’s mother unequivocally identified all native heritage as being of
Mexican origin, and the Department confirmed with the Bureau that because the native
heritage was Mexican in origin, the minor was not an Indian child. (§ 224.2,
subd. (e)(2).)
       Finally, in finding father has failed to demonstrate prejudicial error, we recognize
that father cites authority suggesting posttermination remedial efforts should not be
considered when making this determination. (See In re M.B. (2022) 80 Cal.App.5th 617,
627-629; In re E.V. (2022) 80 Cal.App.5th 691, 700-701.) However, we disagree and
find it is appropriate to consider the Department’s posttermination evidence that has been
made part of the official appellate record and the finding that the minor is not an Indian
child within the meaning of the ICWA. (In re Allison B. (2022) 79 Cal.App.5th 214,
218-220.) We are not convinced by In re M.B. at pages 627-629 that the juvenile court’s
alleged inability to modify a termination order (§ 366.26, subd. (i)(1)) equates to an
inability of this court to consider evidence within the appellate record of a subsequent
ICWA investigation which does not alter the termination order. Nor do we agree with
In re E.V. at pages 700-701 that any ICWA error is presumptively prejudicial requiring
remand. Rather, we find it appropriate to remand only where the record shows “ ‘a
reason to believe that the child may be an “Indian child” within the meaning of [the]
ICWA.’ ” (See In re G.A., supra, 81 Cal.App.5th at p. 363.) Father cannot establish
prejudicial error under this test.

                                             8
                                    DISPOSITION
      The juvenile court’s termination order is affirmed.



                                                /s/                   ,
                                                Robie, Acting P. J.



We concur:



/s/                        ,
Mauro, J.



/s/                        ,
Krause, J.




                                           9